Title: To Thomas Jefferson from Benjamin Vaughan, 4 May 1801
From: Vaughan, Benjamin
To: Jefferson, Thomas


               
                  Dear Sir,
                  May 4, 1801.
               
               I received your kind note in return to my letter. What follows may disappoint your opinion of every thing but my zeal.
               The first topic on which I shall presume to touch is, that of aliens; the discussion concerning whom will be renewed hereafter by some upon old principles; but perhaps it will be better to rest it upon new ones.
               During the American revolutionary war, the Emperor Joseph & the Danes, & perhaps others, lavished burgerships upon maritime adventurers; at the hazard of involving their respective nations in a quarrel for artificial individuals, in whose behalf nevertheless they had no primary wish to concede any domestic privileges.—It seems wise however to reverse this matter; by facilitating the acquisition of privileges within the United States, but rendering their acquisition more difficult upon the seas; where such franchises may lead to embarrassments with foreign powers, not excepting the state from which the citizen is borrowed.
               To this general idea, a second may be added; partly implied in the preceding, but not in its full latitude; namely, that of subdividing citizenship into shades, which shades shall be numerous. This plan seems not hitherto to have been much acted upon; for the difference in England between denizenship & naturalization, appears owing to the accidental difference in the powers of the respective grantors of the two characters in question; & the grades of burgership & of elective franchises in various European countries apply to natives, equally with adopted aliens. As to the immunities withheld in many countries from sectaries, the motive being in the first instance religious, the precedent needs no notice here.
               The following tariff may serve to suggest hints, but none of its particulars are insisted upon. I propose, then,
               One year’s residence in the U.S. to give sufficient citizenship to buy a house-lot; not exceeding one acre in a place having streets, & five acres in country parts:
               Two years’ residence to qualify for the purchase of a farm not exceeding 100 acres; but if there is a family, this privilege to be extended according to the family:
               Three years’ residence to suffice for giving votes for town officers, & for suing & being sued in the common courts of law:
               Four years’ residence to remove the limits to the acquisition of real estate, whether by purchase, gift, devise, descent, or otherwise:
               Five years to allow of election to town offices & trusts:
               Six years to open the way to the other public offices & trusts in the state, excepting that of governor & lieutenant-governor:
               Seven years to authorize admission to the two houses of congress:
               Fourteen years to throw down almost every remaining barrier; particularly that to owning of vessels & the payment of duties on the footing of natives; but to reserve the offices of governor & lieutenant governor in the individual states, & of president & vice-president in the federal system; which offices to be ever set apart for natives & the citizens made at the æra of independance, &ca.
               
               A system of this description invites the artist & the farmer, with the resident in easy circumstances; but is more careless as to the commercial man. It secures from alloy also those executive offices throughout the U.S. which, are most important.—The general subject however does not stop here.
               An oath is expected at naturalization;—but why should it be an oath of Abjuration in a government conscious of its stability & the advantages which it offers? Such oaths not only turn away the more generous candidates; but must deprive men who regard their oaths, of the chance of inheriting real estate in the country from which they descended, as well as of various other advantages. If the renounced government does not forbid these collateral benefits to the parties in question, why shall the new government do this?—The oath then may be like that prescribed for the President of the U.S., the depositary of the chief of the executive power; an oath, which will extend to the defence of the U.S., to the revelation of treason, & to every thing which can be wished for.—Can any suppose that more will be obtained in practice by an oath of abnegation, than an oath like this will obtain? Can more than this under common circumstances be asked of men, who by the naturalist’s definition & the laws of reason, are locomotive animals?—This is a subject however on which prejudice perhaps will decide more than reason.
               Yet it is not the oath alone which here presents a difficulty.—I am ignorant, for example, of the whole of the use expected from the long previous declaration of the intention of becoming a citizen; having seldom heard of citizenship being refused on account of want of character in the candidate. In any event, a few months seem sufficient both for the purpose of inquiry & certificates within the U.S.; and few probably will extend their inquiry on these occasions to foreign countries; especially as the candidate for citizenship can easily lodge his intentions on this subject in parts of the U.S. where they would escape observation.—I insist somewhat on this, from knowing persons who would be injured by a premature declaration of their aim at citizenship being reported in their native country.
               The long residence in some one given state immediately before naturalization, (especially as some of the U.S. are very extensive,) seems also the result of theoretical jealousy, rather than of observation on what occurs in practice; or if any thing occurs in practice to make the provision important, the importance is perhaps balanced by the inconvenience to the party on whom the condition is imposed. This objection is not of the same weight with the preceding, nor is the provision alluded to attended with the same risk of occasional distress to aliens; & therefore I proceed to mention a practical difficulty of another kind, though in truth of little moment where the qualification by residence &ca is not made unreasonably long.
               The case of minors, who sometimes may neither be allowed to testify their design of becoming citizens, nor to confine the place of their residence to a given spot within the U.S., nor to take the oath of final qualification, on account of nonage; may be subject to the following inconvenience. These minors may have resided near 21 years in the U.S., and have acquired filial attachments to their foster country; & yet be obliged to wait the probationary years following a certified declaration of their desire of citizenship, before they can acquire any of the rights of a citizen.—Surely this is an oversight.
               The marriage of an alien with an American seemed but little to have softened the obdurate hearts of the federal legislature, when irritated by alarms; since less provision has been made here for favoring this connection, than is made in France.
               Such are a part of the practical ideas which offer on the question of converting an alien into a citizen, which I shall follow with this remark.
               Congress, we may presume, was invested with legislative powers as to citizenship, in order (among other reasons) to prevent individual states from giving this character away on the seas too laxly; and also to hinder a premature cession of citizenship being made at home by one state; the rest of the Union being constitutionally bound to adopt & defend the intruder both against foreign states & within the U.S.—But there is nothing in this to prevent its being the uniform interest, as it has been the uniformly expressed intention of the people of the Union, to receive in quiet times additional inhabitants, proportioned to their territory. A close population may not only prove a cheap mode of averting war, but furnish vigorous resources for conducting it where it cannot be prevented; as well as give a natural encouragement to certain manufactures & to a larger consumption of native produce; by which, not only the interference with foreign powers will be lessened, but much expence of freight &ca to & from foreign countries be saved. The earth too being his who made it, & its people also, the government of the U.S. is bound, as far as may be consistent with its general safety, to keep open the new Trans-Atlantic career for man; as an object of divine property. I speak this as a serious opinion.
               As to the proposition for establishing shades of citizenship, (varying from the possession of a simple house-lot, to rights nearly tantamount to those of a native,) I think it within the power of the federal legislature to enact it; notwithstanding the authority given to congress is in the singular number & in a simple form; namely, “for an uniform rule of naturalization.” It is common sense, if it is not constitutional law, that those who for the general good, may make an intire citizen; may, for the same object, make a partial citizen. The end is the thing in view; & there seems to be no objection to the federal legislature exercising only a portion of the authority with which it is invested; especially, when to exert more, would produce part of the very evils which the constitution wished to prevent.
               Such, in brief, dear sir, is the slender contribution which I have to offer regarding naturalization.
               Nearly all in the southern states seem ripe for a change in the present law; though some varieties of sentiment may remain as to the nature or degree of that change.—In the northern states, with the exception of Maine & Vermont, there is little land, considerable population, & something of prejudice on this subject; but still the decisions of congress are likely to be acquiesced in, without much murmur; notwithstanding the progress of the chief of the middle & all of the southern states, beyond the northern, & consequently the superiority of democracy over what is called federalism, seeing now to be felt as depending in no small degree upon the admission of foreigners into the vacant wildernesses of the west & south.—The middle states have in several instances eluded the operation of the alien laws as to land, & given to the stranger a foot-hold in the country. But as the chief effect of this rests with the state admitting foreigners to buy its lands, the residue of the Union seems to view the matter with indifference.—Generally speaking, there is every where at present either a wish or a tranquil expectation of a change of the present law. What may occur when the matter comes nearer into view, & especially if foreign powers from motives of jealousy &ca direct their agents to interfere, cannot entirely be ascertained. But it is likely that a modified law will effect its passage, & remain unshaken, unless to be more & more softened at a certain distance of time.
               In a large view, what are all the whites on this continent but the aliens of yesterday; and what is the nation calling itself American, but a young nation made out of a variety of old ones? Some of its adopted sons immediately, & all in a single generation, become Americans; that is, persons as much attached to the soil & the constitution, as sensible persons ought to be. It is true, that in the revolutionary American war, foreign nationality was felt by some; but it was checked by contrary sentiments in others. Far different is the case of independent America; swelled in people, organized in government, regenerated in sentiment, & naturalizing the citizens of a variety of foreign states so as to counterbalance all opposition among them.—It would be easy to add a multitude of ideas to the preceding, but to you they would all be commonplace.—I may only express a wish, that the chief aim of a reformed law may be to invite farmers, rather than others; not only because farming is the best of trades, & farmers the best of citizens; but because he who fells or plants a tree becomes instantly touched with affection to the soil. This of itself is a strong argument for admitting foreigners to participate in the American territory, as the best preparative for making them good citizens. I am, dear sir, with extreme respect & esteem,
               Your sincere humble servt:
            